DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending and considered in the present Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Hall (US 2,994,395), hereinafter Hall.
Regarding Claims 1-2, Hall teaches a battery pack, comprising: an enclosure assembly (25); a battery assembly (10) housed within the enclosure assembly (25); a mounting structure (23) secured to the enclosure assembly (25); and a mounting clamp (15) including a first section (17) mounted to the mounting structure (23) and a second section (16) contacting the battery assembly (10), wherein the second section (16) includes a slot (20) that is configured to be received over a nub (11a, 14) that protrudes from the battery assembly (10), see e.g.., Figs. 1-7. The battery assembly (10) includes a plurality of battery cells (e.g., 3 are shown) disposed along a first longitudinal axis.

Claims 1-2, and 6-15 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Rupp (US 2,653,988), hereinafter Rupp.
Regarding Claim 1, Rupp teaches a battery pack, comprising: an enclosure assembly (e.g., 54, 56); a battery assembly (42-45) housed within the enclosure assembly (e.g., 54, 56); a mounting structure (e.g., 52) secured to the enclosure assembly (e.g., 54, 56); and a mounting clamp (e.g., 60) including a first section (bottom part of 62, or bottom part of 82) mounted to the mounting structure (52, via 63, or 80) and a second section (top half of 62 and 63-69, or top half of 82, and 84-85) contacting the battery assembly (e.g., 42), wherein the second section (top half of 62 and 63-69, or top half of 82, and 84-85) includes a slot (i.e., between 62, 64 in Fig. 6; or between 83 and 85 in Fig. 7) that is configured to be received over a nub (76) that protrudes from the battery assembly (42), see e.g., Figs. 3-7 and cols. 3-5.
Regarding Claim 2, Rupp teaches the battery assembly includes a plurality of battery cells (e.g., three cells shown, 43-45) disposed along a first longitudinal axis (e.g., left to right in Fig. 4), see e.g., col. 3 lines 36-39.
Regarding Claims 6-8, Rupp teaches the first section (bottom part of 62, or bottom part of 82) is a base of the mounting clamp and the second section (top half of 62 and 63-69, or top half of 82, and 84-85) is a flexible wing of the mounting clamp (flexibility is exemplified in Figs. 6-7); the flexible wing includes an end flange that contacts a top surface of the battery assembly, wherein the slot is formed in the end flange (see e.g., Figs. 6-7).
Regarding Claims 9-11, Rupp teaches the mounting clamp includes (i) a base (bottom part of 62, or bottom part of 82) including a fastener platform having an opening for receiving a fastener (63), wherein the fastener (63, or 80) extends into the mounting structure (52, best seen in Fig. 7), a first flexible wing (top half of 62 or 82) protruding laterally away from the base, and a second flexible wing (top of 62, or 82) protruding laterally away from the base (see Figs. 3, and 5-7).
Regarding Claim 12, Rupp teaches the base (bottom part of 62, or bottom part of 82) includes a first plurality of cut-outs (e.g., holes for 63, 80) and each of the first flexible wing and the second flexible wing includes a second plurality of cut-outs (66).
Regarding Claims 13-14, Rupp teaches the mounting clamp includes (i) a base (bottom part of 62, or bottom part of 82), a flexible wing (top half of 62 or 82) protruding away from the base, and an end flange (the piece of 60 from top half of 62 to 65) disposed at an opposite end of the flexible wing from the base, see e.g., Fig. 6. The slot (between 62, 64 in Fig. 6; or between 83 and 85 in Fig. 7) is formed in the end of the flange, see e.g., Figs. 3-7 and cols. 3-5.
Regarding Claim 15, Rupp teaches the mounting structure is a T- bracket (see e.g., Fig. 5).

Claims 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Komatsu (JPS 60 1358263), hereinafter Komatsu. Machine translation provided.
Regarding Claim 16, Komatsu teaches a battery pack comprising a first grouping of battery cells (10) arranged along a first longitudinal axis, a second grouping of battery cells (11) arranged along a second longitudinal axis that is laterally spaced from the first longitudinal axis, and a mounting clamp (17, 19) disposed between the first grouping of battery cells and the second grouping of battery cells (10, 11) and including a first end flange (left of 17) touching the first grouping of battery cells (10) and a second end flange (right of 17) touching the second grouping of battery cells (11), wherein the first grouping of battery cells (10) extends across a first length along the first longitudinal axis and the mounting clamp (17) extends across a second length that is smaller than the first length, see e.g., Fig. 3. It is noted that although batteries 10, 11 are not explicitly detailed as a grouping of cells (i.e., a plurality of cells in each battery), considering the batteries (10, 11) are employed in a vehicle, one of ordinary skill in the art would understand such an application utilizes a plurality cells in each battery.
Regarding Claim 19, Komatsu teaches a mounting structure (14, 16) disposed between the first grouping of battery cells and the second grouping of battery cells (10, 11), wherein the mounting clamp (17, 19) includes a base (19) that is mounted to the mounting structure (16).
Regarding Claim 20, Komatsu teaches the first end flange (left of 17) extends across portions of a top surface of the first grouping of battery cells (10) at a first side of the first grouping of battery cells and terminates prior to reaching a second side of the first grouping of battery cells, see e.g., Fig. 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Brock (US 3,894,607), hereinafter Brock.
Regarding Claims 9, and 13-14, Hall teaches the mounding clamp 15 includes a base (17) and a wing (18, 16) protruding laterally away from the base (17); an end flange (16) is disposed at an opposite end of the wing from the base. Hall does not explicitly teach the wing is flexible; however, it would be obvious to one having ordinary skill in the art the wing is firm, allowing for a battery hold down, yet has some amount of flexibility, particularly around nub 11a, to aid in the installation of the flange 16 of the wing around the battery assembly (10). 
Relevant to Claims 3-9, Hall does not teach the hold down of more than one battery assembly, hence does not teach a second battery assembly (and claimed features associated therewith) or a second flexible wing (and claimed features therewith). However, Brock teaches various application (e.g., automobiles) require a plurality of batteries, col. 1. Specifically, a hold down device for two batteries requires a duplication of the wing (88) braced against the batteries (94), see Figs. It would be obvious to one having ordinary skill in the art to duplicate the wing of Hall, such that two batteries are held down, to make the battery assembly suitable for automobile applications, as suggested by Brock. In view of the foregoing, the modification of Hall with Brock teaches a second battery assembly disposed along a second longitudinal axis laterally spaced from the first longitudinal axis, a first flexible wing and a second flexible wing that each protrude laterally away from the base (17). Each wing includes end flanges (16) that contact a top surface of the respective battery assembly and slots (20) in the end flanges; specifically, the slots of each wing are configured to be received over a nub (11a, 14) that protrude from each battery assembly.
Regarding Claim 10, Hall teaches the base (17) includes a fastener platform having an opening 22 for receiving a fastener (top portion of 23).
Regarding Claim 12, Hall teaches the base (17) includes a first plurality of cut-outs (22) and each of the first flexible wing and the second flexible wing includes a second plurality of cut-outs (22).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (JPS 60138263) in view of Brazell (US 3,167,458), Komatsu and Brazell.
Regarding Claims 1-5, Komatsu teaches a battery pack comprising an enclosure assembly (e.g., 15), a battery assembly (10), disposed along a first longitudinal axis, and a second battery assembly (11) disposed along a second longitudinal axis laterally spaced from the first longitudinal axis (see Figs. 3-4). The battery assembly (10) is housed within the enclosure assembly (e.g., 15). Komatsu further teaches a mounting structure (e.g., 16) secured to the enclosure assembly (e.g., 15) and a mounting clamp (e.g., 17, 19) including a first section (19) mounted to the mounting structure (16), a second section (left of 17) contacting the battery assembly (10), and a third section (right of 17) contacting the second battery assembly (11). Although the batteries (10, 11) are not explicitly detailed as a plurality of cells, considering the batteries (10, 11) are employed in a vehicle, one of ordinary skill in the art would understand such an application utilizes a plurality of cells in each battery.
Relevant to claims 1 and 5, Komatsu does not teach the second section (left of 17) includes a slot that is configured to be received over a nub that protrudes from the battery assembly (10) or that the third section (right of 17) includes a second slot that is configured to be received over a second nub that protrudes from the second battery assembly (11). However, Brazell teaches a battery assembly is held down by a mounting clamp 14. Specifically, the mounting clamp includes a slot (formed by flanges 16 and 17) that is configured to be received over a nub that protrudes from the battery assembly (see Figs. 1 and 3); the aforementioned structure results in an improved arrangement for maintaining aligned securement, see e.g., col. 3-4. It would be obvious to one having ordinary skill in the art the second section and third section of the mounting clamp each have a slot that is configured to be received over a nub that protrudes from the battery assembly to achieve an improved type of hold-down strap, as suggested by Brazell.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu, in view of Rupp (US 2,653,988), hereinafter Rupp.
Regarding Claims 17 and 18, Komatsu teaches the mounting clamp (17, 19) includes a base (19). Komatsu does not teach a first flexible wing protruding laterally away from the base, and a second flexible wing protruding laterally away from the base, wherein the first end flange is part of the first flexible wing and the second end flange is part of the second flexible wing. Rupp teaches a battery hold down arrangement between batteries (43, 44). The mounting claim (60) includes a base (bottom of 62) including a first flexible wing protruding laterally away from the base, and a second flexible wing protruding laterally away from the base (top portions of 62, and 64-69), wherein the first end flange is part of the first flexible wing and the second end flange is part of the second flexible wing (end flanges are top portions of 62 to 65). It would be obvious to one having ordinary skill in the art the mounting clamp of Rupp is utilized with the batteries of Komatsu with the expectation of holding down the batteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729